Citation Nr: 0509337	
Decision Date: 03/29/05    Archive Date: 04/07/05

DOCKET NO.  03-25 815A	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs Medical Center (VAMC) in Bay 
Pines


THE ISSUE

Entitlement to additional payment or reimbursement of 
unauthorized treatment in the form of services under the VA 
Fee Basis Home Health Care Program (i.e. Homemaker and Home 
Health Aid Services Program).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARINGS ON APPEAL

Appellant, his brother and his caretaker


ATTORNEY FOR THE BOARD

K. Osborne, Senior Counsel


INTRODUCTION

The veteran had active military service from January 1954 to 
January 1957.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 2003 
decision by the Bay Pines VAMC which denied the claim for 
additional payment or reimbursement of unauthorized treatment 
in the form of services under the VA Fee Basis Home Health 
Care Program

The veteran testified before the undersigned Veterans Law 
Judge in February 2005.

The Board notes that the veteran's representative submitted a 
motion to advance the case on the docket in February 2005.  
The Board granted the motion in March 2005.


FINDINGS OF FACT

1.  The veteran is not service-connected for any disease or 
disorder.

2.  The veteran is a quadriplegic.

3.  The veteran is currently in receipt of four hours a day 
of bowel and bladder care as home health service on fee 
basis.


CONCLUSION OF LAW

There is no legal entitlement to additional payment or 
reimbursement of unauthorized treatment in the form of 
services under the VA Fee Basis Home Health Care Program.  
38 U.S.C.A. §§ 1710, 1717, 1720C (West 2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board has considered the applicability of the Veterans 
Claim Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000); see 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Generally the VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment but 
not yet final as of that date.  However, in Manning v. 
Principi, 16 Vet. App. 534 (2002), citing Livesay v. 
Principi, 15 Vet. App. 165 (2001), the United States Court of 
Appeals for Veterans Claims (the Court) held that the VCAA 
has no effect on an appeal where the law, and not the 
underlying facts or development of the facts, is dispositive 
in the matter.  As explained below, the appeal is being 
denied as matter of law.  Therefore, based on the Court's 
decision in Manning, the Board concludes that the issue is 
not subject to the provisions of the VCAA.

II.  Factual Background

The claims file demonstrates that the veteran is nonservice-
connected.  In April 2001, he fell off a roof which resulted 
in C2 quadriplegia.  In October 2002, it was reported that 
his care needs included, but were not limited to activities 
of daily living, trachea care, ventilator care, bowel/bladder 
care, turning every 2 hours to prevent pressure sores, 
equipment maintenance/management, ordering medications and 
supplies, training caregivers, and providing for meals and 
homemaking services.  

The Chief of Spinal Cord Injury/Disorder Service at the Tampa 
VAMC sent a memorandum dated in October 2002 to the assistant 
Chief of Staff requesting that the veteran receive 12 hours 
of home caregiver services.  He noted that home caregiver 
services were less expensive than home health agency skilled 
nursing care and nursing home care.  In his November 2002 
response, the Chief of Staff stated that resources for the 
Homemaker/Home Health Aide program were limited to service-
connected veterans.  He noted that currently 19 service-
connected veterans were on a waiting list to obtain home care 
services.  He stated that limited services for fee basis 
bowel and bladder care by a certified caregiver will be 
provided by Bay Pines upon receipt of certification.  He 
stated that acceptance to the Homemaker/Health Aide program 
at Bay Pines was denied.

A November 2002 report from the Chief of Staff of the 
Gainesville VAMC appears to show that the veteran received 
for a period of time after hospital discharge home health 
services to include bowel/bladder care, respiratory care, and 
lab work.  

A December 2002 memorandum from the chief, Geriatric and 
Extended Care Services to the Chief of Spinal Injury/Disorder 
Service relates that the Chief of Staff would only provide 
fee basis bowel and bladder care for 4 hours a day by a 
certified caregiver.

Several correspondences and argument from the veteran, his 
representative, and his medical providers are to the effect 
that the veteran needed and should be given additional home 
health services by a caregiver as this was the least 
expensive means to adequately provide for the veteran's 
various medical needs.

In January 2003, Dr. S. from VA noted in an e-mail that Bay 
Pines had agreed to pay for four hours of home care although 
the veteran needed 12 hours.  In January 2003, the veteran's 
brother requested that the veteran receive additional 
caregiver services.  

The veteran's representative submitted a February 2003 
statement to the Chief Geriatrics and Extended Care Services 
asserting that the 4 hours of home health services by a 
caregiver were inadequate to meet the veteran's needs.  He 
argued that additional hours were needed.  He compared the 
cost of caregiver services with services provided from a home 
health agency.  He, in essence, stated that it would be less 
expensive for the veteran to receive 10 to 12 hours a day of 
services from a caregiver than to receive one hour a day from 
a home health agency.

In February 2003, the Chief of Staff informed the veteran's 
brother that the veteran was nonservice-connected, but was 
eligible for inpatient and outpatient treatment at a VA 
facility.  He stated that as a spinal cord injury patient the 
veteran was also eligible for bowel and bladder care by a 
certified caregiver at the rate of $8.02 per hour.  He 
related that based on current legislation, the veteran was 
not eligible for additional homemaker or home health aide 
compensation as stated in Fee Basis regulations M-1, Part I, 
Chapter 18.  The veteran's brother was given notice of the 
veteran's procedural and appellate rights and was also given 
a copy of the applicable VA manual provisions.  In February 
2003, the veteran's service representative was given a copy 
of the February 2003 letter which was sent to the veteran's 
brother. 

In a September 2003 substantive appeal, the veteran requested 
more financial assistance due to the level of his impairment.  
He reported that being a quadriplegic and being on a 
ventilator required that he receive around the clock care.  
He stated that the $32 a day of assistance was inadequate and 
that the rules and regulations upon which the fee basis 
program is based do not apply to him.  He stated that the fee 
basis program only pertained to bowel and bladder care only 
and that most of his requirements are not bowel and bladder 
care, but involved respiratory care.  He stated that when he 
left the hospital he was promised $96 a day.  He stated that 
he was owed $17, 820, representing the difference from what 
he was promised ($96) and what he was given ($32).

An October 2003 hearing before Members of the Board of the 
VAMC 
Bay Pines reveals that the veteran presented argument 
pertaining to why he was entitled to additional fee basis 
home health services.  He asserted that since he was enrolled 
in the VA Healthcare system, he was entitled to care under 
the Veterans Millennium Health Care and Benefits Reform Act.  
The service representative provided the veteran's medical 
history of being injured from a fall off the roof in April 
2001.  He reported that the veteran was treated at the Tampa 
VA hospital through the spinal cord's injury service.  He 
related that the injury resulted in the veteran becoming a 
quadriplegic.  He noted that the veteran was a ventilator 
patient, but that he was discharged home.  He also noted the 
October 2002 memorandum from the Chief of the Spinal Cord 
Injury Disorder Service at the Tampa VA hospital which 
outlined the veteran's medical needs.  The veteran testified 
that he paid for all of his own care.  The veteran's brother 
testified that he was the veteran's personal representative 
and that he signed documents for the veteran.  The veteran 
testified as to being satisfied with care he was getting at 
home and related that he would like to continue to receive 
care in his home.  A member of the Board stated that the 
Gainesville VAMC at one time paid for 10-12 hours of home 
care for the veteran.  The veteran's brother stated that he 
was not aware of the veteran ever receiving this payment.  
The chairperson clarified that the veteran was not given 
compensation, but was given 10 to 12 hours of care.  The 
veteran's brother testified that a physician from the Tampa 
VAMC told the veteran that he could expect compensation in 
the amount of $96 a day.  The veteran stated that he moved 
from Gainesville based on this information.  

A November 2003 respiratory home services request by a social 
worker noted that the veteran's eligibility was based on aid 
and attendance.

During a February 2005 Travel Board hearing, the veteran 
reiterated arguments made at his October 2003 hearing.  The 
veteran noted that he was still receiving 4 hours a day of 
bowel and bladder care.  He argued that additional hours were 
needed based on the care he required.  He noted the financial 
hardship that he would suffer if he were to continue to pay 
for his own care.  The veteran stated he had been 
hospitalized approximately 4 times since [his initial 
hospital discharge].  The veteran stated that he was not 
being properly compensated under the fee basis program for 
respiratory care, which was considerable.  He reported that 
the respiratory care was the majority of his medical needs.  
He stated that in addition to respiratory care, his caregiver 
kept track of his medication, administered medication, bathed 
him, helped get him in and out of his chair, and provided 
bowel and bladder care.  The veteran's caregiver testified 
regarding the services she provided for the veteran.  The 
veteran reported having approximately 3 hospitalizations over 
the past year.

III.  Laws and Regulations

As part of medical services furnished to a veteran under 
section 1710(a) of this title, the Secretary may furnish such 
home health services as the Secretary finds to be necessary 
or appropriate for the effective and economical treatment of 
the veteran.  38 U.S.C.A. § 1717.  

38 U.S.C.A. § 1710(a)(1)(A)(B) provides that the Secretary 
shall furnish hospital care and medical services which the 
Secretary determines to be needed (A) to any veteran for a 
service-connected disability; and (B) to any veteran who has 
a service-connected disability rated at 50 percent or more.  

38 U.S.C.A. § 1710(a)(2) provides that the Secretary shall 
furnish hospital care and medical services, and may furnish 
nursing home care, which the Secretary determines to be 
needed to any veteran-(A) who has a compensable service-
connected disability rated less than 50 percent or, with 
respect to nursing home care during any period during which 
the provisions of section 1710A(a) are in effect, a 
compensable service-connected disability rated less than 70 
percent; (B) whose discharge or release from active military, 
naval, or air service was for a disability that was incurred 
or aggravated in the line of duty; (C) who is in receipt of, 
or who, but for a suspension pursuant to section 1151 of this 
title (or both a suspension and the receipt of retired pay), 
would be entitled to disability compensation, but only to the 
extent that such veteran's continuing eligibility for such 
care is provided for in the judgment or settlement provided 
for in such section; (D) who is a former prisoner of war or 
who was awarded the Purple Heart; (E) who is a veteran of the 
Mexican border period or of World War I; (F) who was exposed 
to a toxic substance, radiation, or other conditions; or (G) 
who is unable to defray the expenses of necessary care as 
determined under section 1722(a) of this title.  

In the case of a veteran who is not described in paragraph 
(1) and (2), the Secretary may, to the extent resources and 
facilities are available, and subject to the provisions of 
subsections (f) and (g), furnish hospital care, medical 
services, and nursing home care which the Secretary 
determines to be needed.  38 U.S.C.A. § 1710(a)(3).  
Subsection (f) and (g) pertains to the veteran's financial 
responsibility when he receives medical care.  38 U.S.C.A. 
§ 1710(a)(3).

38 U.S.C.A. § 1720C, non-institutional alternatives to 
nursing home care, provides that the Secretary may furnish 
medical, rehabilitative, and health-related services in non-
institutional settings for veterans who are eligible under 
this chapter for, and are in need of, nursing home care.  The 
Secretary shall give priority for participation in such 
program to veterans who (1) are in receipt of, or are in need 
of, nursing home care primarily for treatment of a service-
connected disability; or (2) have a service-connected 
disability rated at 50 percent or more.  The total cost of 
providing services or in-kind assistance in the case of any 
veteran for any fiscal year under the program may not exceed 
65 percent of the cost that would have been incurred by the 
Department during that fiscal year if the veteran had been 
furnished, instead, nursing home care under section 1710 of 
this title during that fiscal year.  The authority of the 
Secretary to enter into contracts under this section shall be 
effective for any fiscal year only to the extent that 
appropriations are available.  38 U.S.C.A. § 1720C(a)(1)(2) 
and (d).

Veterans Affairs Adjudication Manual M-1, Part I, Chapter 18, 
paragraph 18.27 provides that bowel and bladder care is 
considered a supportive medical service when provided to 
quadriplegic veterans and may be authorized as a home health 
service on fee basis.  Bowel and bladder care may also be 
authorized for veterans with spinal cord injuries (other than 
quadriplegics) when a VA physician determines that compelling 
medical reasons warrant issuing such authorization.  Veterans 
who meet eligibility requirements for fee-basis care may be 
provided bowel and bladder care on a fee basis.  Bowel and 
bladder care at VA expense may be authorized for a veteran in 
receipt of Aid and Attendance, including High-level Aid & 
Attendance.

IV.  Analysis

The veteran is currently receiving four hours a day of bowel 
and bladder care as a home health service on fee basis.  The 
veteran requests additional home care hours under the 
Homemaker/Health Aide Program due to his various medical 
needs.  The veteran does not assert that additional services 
are needed to meet his bowel/bladder needs, which the Board 
would not have jurisdiction to review.  Rather, he reports 
that his other needs, to specifically include respiratory 
care, require additional home health services.  He requests 
12 hours of home health services under the Homemaker/Health 
Aide Program.  

A review of the applicable statutes cited above fails to 
demonstrate that the veteran has a legal entitlement to 
additional payment or reimbursement for treatment in the form 
of services under the VA Fee Basis Home Health Care Program.  
Eligibility for hospital, nursing home and domiciliary care 
shall be provided for a select group of veterans.  The 
veteran, however, does not fit within the select group of 
veterans listed in 38 U.S.C.A. § 1710(a)(1)(2).  The claims 
file does not demonstrate that the veteran was service-
connected for any disability; was discharged or released from 
active military service for a disability that was incurred or 
aggravated in the line of duty; was in receipt of, or who, 
but for a suspension pursuant to section 1151 of this title 
(or both a suspension and the receipt of retired pay), would 
be entitled to disability compensation, but only to the 
extent that such veteran's continuing eligibility for such 
care is provided for in the judgment or settlement provided 
for in such section; was a former prisoner of war or was 
awarded the Purple Heart; was a veteran of the Mexican border 
period or of World War I; was exposed to a toxic substance, 
radiation, or other conditions; or was unable to defray the 
expenses of necessary care as determined under section 
1722(a).  See 38 U.S.C.A. § 1710(a)(1)(2)

The Board notes that although the veteran is not one of the 
select group of veteran's listed in 38 U.S.C.A. 
§ 1710(a)(1)(2), the Secretary may, to the extent resources 
and facilities are available furnish medical services which 
the Secretary determines to be needed.  38 U.S.C.A. 
§ 1710(a)(3).  

In the instant case, the veteran requests additional home 
health services.  As part of medical services furnished to a 
veteran under section 1710(a), the Secretary may furnish such 
home health services as the Secretary finds to be necessary 
or appropriate for the effective economical treatment of the 
veteran.  38 U.S.C.A. § 1717.  Additionally, the Secretary 
may furnish medical, rehabilitative, and health-related 
services in noninstitutional settings for veterans who are 
eligible under this chapter for, and are in need of, nursing 
home care.  The Secretary shall give priority for 
participation in such program to veterans who (1) are in 
receipt of, or are in need of, nursing home care primarily 
for treatment of a service-connected disability; or (2) have 
a service-connected disability rated at 50 percent or more.  
38 U.S.C.A. § 1720C(a)(1)(2).  While it can successfully be 
argued that the veteran would qualify as needing nursing home 
care, the veteran is not service-connected for any 
disability.  Thus, he is not in the group of veterans who 
would be given priority for home health services.  

The phrase "the Secretary may" as listed in the above-cited 
statutes clearly indicates that there is no conferred 
mandatory right for home health services for a veteran who is 
nonservice-connected.  The cited statutes, however, do give 
the Secretary authority to provide medical services in 
limited situations to nonservice-connected veterans.  The 
Secretary's authority to award home health services to 
nonservice-connected veterans is subject to resources and 
facilities available.  The Secretary has determined that 
bowel and bladder care will be provided to quadriplegic 
veterans and may be authorized as a home health service on 
fee-basis.  The veteran was awarded home health service on 
this basis.  See Veterans Affairs Manual, M-1, Part I, 
Chapter 18, Paragraph 18.27.  There is no legal provision 
which confers upon VA a mandate to provide any additional 
home healthcare services to nonservice-connected veterans.  
While the Board understands that four hours a day of home 
healthcare services for bowel and bladder care is not 
sufficient to meet all of the veteran's needs, unfortunately, 
there is no legal authority to grant the benefit for which 
the veteran is requesting.  As stated previously, Congress 
has given the Secretary authority as to how and to what 
extent VA will provide home health services to its 
nonservice-connected veterans.  In the instant case, the 
Secretary has provided that bowel and bladder care can be 
provided to quadriplegic veterans as a home health service.  
Congress recognized that the Secretary would have to make 
choices as to what benefits would be provided to nonservice-
connected veteran's based on resources available.  See 
38 U.S.C.A. § 1710(a)(3), 38 U.S.C.A. § 1720C(d).

The veteran and his representative offer several arguments in 
support of the claim for additional home health services.  
The veteran's representative asserts that since the veteran 
was enrolled in the VA Healthcare System that the veteran was 
entitled to care under the Veterans Millennium Health Care 
and Benefits Reform Act.  The Board notes that there is no 
entitlement for additional payment or reimbursement of 
payment for home health services, under the Veterans 
Millennium Health Care and Benefits Act.  This act applies to 
emergency treatment-not treatment for home health services.  
See 38 U.S.C.A. § 1725 (West 2002).

The veteran asserts that a physician from the Tampa VAMC 
told him that he would receive compensation in the amount of 
$96 a day.  The Board finds that this argument also fails.  
Even if a VA physician told the veteran that he would 
receive $96 a day, this physician did not have authority to 
confer a benefit not authorized by statute.  There is no 
provision of law which requires VA to award the veteran (who 
is not service-connected) $96 a day for home health 
services.  As such, the Board may not confer an award of 
benefits not provided for by statute.  Further, the Court 
has held that "[e]rroneous advice given by a government 
employee cannot be used to estop the government from denying 
benefits."  McTighe v. Brown, 7 Vet. App. 29, 20 (1994), 
relying upon OPM v. Richmond, 496 U.S. 414, 110 S.Ct. 2465, 
110 L.Ed. 387 (1990).

Lastly, the veteran reports that it would be less expensive 
to provide additional hours of home medical services from a 
caregiver than to receive services from a home health agency 
or a nursing home.  In the instant case, it is of no 
consequence that providing $96 a day for caregiver services 
is less expensive than other avenues of treatment options.  
As noted above, there is no legal entitlement to provide any 
additional home health services for the veteran.

While the Board regrets that there is no legal entitlement to 
additional payment or reimbursement of unauthorized treatment 
in the form of services under the VA Fee Basis Home Health 
Care Program, we have no recourse but to deny the claim as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).




ORDER

The claim for additional payment or reimbursement of 
unauthorized treatment in the form of services under the VA 
Fee Basis Home Health Care Program is denied.  



	                        
____________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


